                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


GABRIEL SEIM,

                    Plaintiff,

vs.                                          Case No. 19-3194-SAC

MARILYN RODRIGUEZ and
JAMIE NUTZ,

                    Defendants.


                              O R D E R

      Plaintiff has filed a pro se complaint alleging that he

entered the Saline County Jail on August 15, 2019 and that he

notified jail officers that he had a chronic acne condition which

leaves him with open sores.   He further alleges that on September

5, 2019 he was bleeding from an open sore on his leg and needed

medical attention according to defendant nurse Marilyn Rodriguez.

According to plaintiff, defendant Rodriguez refused to address the

situation and that as the days went by, the situation worsened.

Plaintiff claims that on September 16, 2019, plaintiff made contact

with defendant Jamie Nutz, a supervising nurse, who told plaintiff

that his condition was MRSA, but no action was taken.

      The court requested a Martinez report from the Saline County

Sheriff’s Office.   Doc. No. 4.       Two Martinez reports have been

filed, one from the Saline County Sheriff’s Office and one from

defendants Nutz and Rodriguez.    The Martinez reports indicate that

                                  1
Nutz    and    Rodriguez          are        employees    of     Advance      Correctional

Healthcare which contracts to provide medical services at the

Saline County Jail. Nutz and Rodriguez both deny that they ignored

a complaint of an open sore or discussed MRSA with plaintiff at

the jail.          They also state that kiosk request records, records

kept of their work, and plaintiff’s “chart” do not indicate medical

contact with plaintiff for anything other than acne on one occasion

and a few requests for band-aids.                   Plaintiff has responded to the

Martinez      reports       and     reiterates          that   he        raised   the   open

sore/infection issue with Rodriguez and Nutz, although he did not

initiate his contact using the kiosk because it was busy.

       There appears to be a factual dispute regarding plaintiff’s

contact with defendants, the issues discussed, and the notice given

to defendants.            As the court noted previously in Doc. No. 10,

citing Dickey v. Merrick, 90 Fed.Appx. 535, 537 (10th Cir. 2003),

a Martinez report is treated more like an affidavit than a motion.

The Tenth Circuit has also stated that a Martinez report “may not

be   used     at    the    motion       to    dismiss    stage      to    resolve   factual

disputes.”         McAdams v. Wyoming Dept. of Corrections, 561 Fed.Appx.

718, 720 (10th Cir. 2014).                   The court’s screening function under

28 U.S.C. § 1915A is analogous to the analysis initiated by a

motion to dismiss under Fed.R.Civ.P. 12(b)(6).                              Therefore, the

court will not treat the Martinez reports as motions to dismiss



                                                2
and will not use the reports to resolve the factual disputes that

appear to exist at this point in the litigation.

        There is no dispute, however, that plaintiff has not named

the Saline County Sheriff or the Board of County Commissioners of

Saline County as a defendant and that defendants Nutz and Rodriguez

were    employed    by     Advance    Correctional   Healthcare,    not   Saline

County.    Therefore, the court shall direct that the Saline County

Sheriff’s Office be dismissed as an interested party.                The court

shall    also     direct    any    official   capacity    claims   against   the

defendants be dismissed without prejudice.               An official capacity

claim     would    be    like     a   claim   against    Advance   Correctional

Healthcare.       See Topolski v. Chris Leef General Agency Inc., 2012

WL 984278 *4 (D.Kan. 3/22/2012); Lewis v. 4B Corp., 2004 WL 1834641

*3 (D.Kan. 5/12/2004).            But Advance Correctional Healthcare, as a

corporation, may not be held liable under § 1983 merely because it

employs someone who violated plaintiff’s federal rights.                     See

Rascon v. Douglas, 718 Fed.Appx. 587, 589–90 (10th Cir. 2017);

Spurlock v. Townes, 661 Fed.Appx. 536, 545 (10th Cir. 2016); Green

v Denning, 465 Fed.Appx. 804, 806 (10th Cir. 3/9/2012); Livingston

v. Correct Care Solutions, 2008 WL 1808340 *1-2 (D.Kan. 4/17/2008).

Plaintiff must allege facts showing a policy or a custom of the

corporate defendants named in the complaint that caused his injury.

See Wabuyabo v. Correct Care Solutions, 723 Fed.Appx. 642, 643



                                          3
(10th Cir.) cert. denied, 139 S.Ct. 427 (2018).                  Plaintiff has not

done so.

        Upon review of the file, the court shall permit plaintiff

leave    to    proceed   in   forma   pauperis.          The    court    shall     allow

plaintiff’s claims to go forward at this stage against defendants

in their individual capacities. The court shall direct the Clerk

of the Court to prepare waiver of service forms pursuant to Rule

4(d) of the Federal Rules of Civil Procedure, to be served upon

defendants Marilyn Rodriguez and Jamie Nutz. Plaintiff shall be

assessed no costs absent a finding by the court that plaintiff is

able to pay such costs. Plaintiff has the primary responsibility

to provide sufficient name and address information for the waiver

of service forms or for the service of summons and complaint upon

a defendant. See Nichols v. Schmidling, 2012 WL 10350 *1 (D. Kan.

1/3/2012); Leek v. Thomas, 2009 WL 2876352 *1 (D. Kan. 9/2/2009).

So, plaintiff is warned that if waiver of service forms or summons

cannot    be    served   because      of    the   lack     of   name     and    address

information, and correct address information is not supplied to

the Clerk of the Court, ultimately the unserved parties may be

dismissed from this action. See FED.R.CIV.P. 4(m).

        In conclusion, plaintiff’s motion for leave to proceed in

forma    pauperis   (Doc.     No.   2)     is   granted.        The    Saline    County

Sheriff’s Office is dismissed as an interested party.                     Plaintiff’s

claims    against    defendants       in    their   official          capacities    are

                                           4
dismissed without prejudice.   Finally, the court directs that the

Clerk issue waivers of summons in accordance with the previous

paragraph of this order.

     IT IS SO ORDERED.

     Dated this 22nd day of January, 2020, at Topeka, Kansas.



                           s/Sam A. Crow___________________________
                           Sam A. Crow, U.S. District Senior Judge




                                  5
